Exhibit 10.3

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT TERMS




THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT TERMS (this “First
Amendment”), is entered into as of June 29, 2012, by and between MPG Office
Trust, Inc., a Maryland corporation, MPG Office, L.P., a Maryland limited
partnership (collectively, the “Company”), and Christopher M. Norton (the
“Executive”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Employment Letter (as defined below).


WHEREAS, the Company and the Executive have entered into that certain Amended
and Restated Employment Terms, effective as of February 14, 2012 (the
“Employment Letter”);


WHEREAS, pursuant to Section 14 of the Employment Letter, the Employment Letter
may be modified by a written agreement executed by the Company and the
Executive; and


WHEREAS, the Company and the Executive mutually desire to amend the Employment
Letter as set forth in this First Amendment.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Executive hereby amend the Employment Letter
as follows, effective as of the date first above written:


1.    Section 8(a)(i) of the Employment Letter is hereby amended and restated in
its entirety as follows:


“(i)    The Company will pay you a lump-sum cash payment within 60 days after
the date of your Separation from Service (such date, the “Date of Termination”)
(with the exact payment date to be determined by the Company in its discretion)
in the aggregate amount of (A) any Annual Bonus that, had you remained employed,
would otherwise have been paid to you pursuant to Section 4 above for any fiscal
year of the Company that ends on or before the Date of Termination to the extent
not previously paid, (B) the sum of (I) your annual Base Salary in effect on the
Date of Termination and (II) an amount equal to the Annual Bonus earned by you
for the most recently completed fiscal year of the Company preceding the Date of
Termination (the “Prior Year Bonus”), and (C) a pro rata portion of the Annual
Bonus for the partial fiscal year in which the Date of Termination occurs in an
amount equal to (x) the Prior Year Bonus times a fraction, the numerator of
which shall be the number of days elapsed through the Date of Termination in the
fiscal year in which the Date of Termination occurs and the denominator of which
shall be 365, minus (y) any semi-annual or quarterly cash bonus payments for the
fiscal year in which the Date of Termination occurs that have been paid to you
prior to the Date of Termination; and”


2.    This First Amendment shall be and is hereby incorporated in and forms a
part of the Employment Letter.







--------------------------------------------------------------------------------



3.    All other terms and provisions of the Employment Letter shall remain
unchanged except as specifically modified herein.




[Signature Page Follows]





2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this First Amendment has been executed and delivered by the
parties hereto.
 
MPG OFFICE TRUST, INC.,
 
a Maryland corporation
 
 
 
 
 
 
 
 
 
By:
/s/ JONATHAN L. ABRAMS
 
 
Name:
Title:
Jonathan L. Abrams
Executive Vice President,
General Counsel and Secretary
 
 
 
 

 
MPG OFFICE, L.P.,
 
a Maryland limited partnership
 
 
 
 
 
By:
Its:
MPG Office Trust, Inc.
General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ JONATHAN L. ABRAMS
 
 
Name:
Title:
Jonathan L. Abrams
Executive Vice President,
General Counsel and Secretary







Accepted and Agreed,
this 29th day of June 2012.
By: /s/ CHRISTOPHER M. NORTON            
Christopher M. Norton



S-1
